OFFICE OFTHLATTORNMQRNERALOFTEXAS
                 AUSTIN    . .
                                                  .3 t
                                                  a
                                                  3. h..’




latter schi~olsLsve not been an2rovsd or
accrsdltsd by th5.sEosrd either OS to qusl-
ificrtionsof stuCent nurses or as to o(j;Llrses
0r tit;itiy
         by Dtudants or any other mstter?
   '3. %b'ouldtkia Boord be autborlzedto
issue s si~CFa1 llcanse t0 ~;~pliOf.UltS iOr
nursi:y in tub~rciilaron~ee~o~ly,where tho
q&.lciintahsve ritte3ded  a nurskg soLoo
oonneotedwith a hoapltal ~aoeptiag aa pa-
tierit8only thooe rirtllated uith tub6reulo-
sl8 u&ther'thea.urdgaohoel~coo*
1t&6.8psalalnur9~Mhoeloroot,
u&k tha applSauit8ham not attended for
              yB@wml MaredIted Lture
Qa.0oaatllluous
L   -




        Hon. OrTIll     s. krpbutor,           Fa6b 3



        Comds8ion  the power to make any rule0 and ra&u.latIona with
        referenae to 80a8ona1w0rkemf,    tho bMetlt8 for suoh worker8
        or the oontrlbutlons   o? their amployezn.
                  The oaptlon of Sanata Bill Ho. 21 dobo not In any
             rtate that a nw Seot:on,   tc-wit! Seatlon 8-A Is being
             to tha bill or tha original Aat; It does, howover,
        speaIfIaallynote that two new aeatlons. Seotlon 19-A and
        Seotlan 19-B are being added.
                  -e aall your attention to 39 Tex. Sur. p. 104 in
        whloh we ilnd the follmIng statement:
                   "And where a title names aa the p&poee of.tho
             Aot the amendmant of spealfled motion of a former
             bill,  the body o? the sot, after amndlng suah 8bo-
             tlon, may not prcmemlto ret out other 8eotlons whlah
             would beaome a part of the origIna aat but Omlah are
             not Inoludad In the title by reason of be-    ohangos
             in, Or Ql8Z~Qt.S                Of,    the 8sOtiOII     8peOifibd    thQ'dJL"

                   Thle other rtetement is found in 39 Tar. Jur. p. 104:
                  “The title upre8sIng a pUl’906b to amand a 8-t
             uta In a oortafn particular la dsaeptlve aud mirhaA-
             lng ln8ofara8 the Iply of the aat purport8   to aawl
             a prior law         in   other partIoular8.a
                   In    8bMte        Bill    HO.   21   (SbOtiOn     8-A.    $Ub8bOtiOL! (3).
        Artlals 522lb)      the       Lagirlaturb        hu    orbatbd     antl addbd a IMU
        fUWtbA    for     tflb &1mi~81m~8,   pbXMittbI6 thbm to                   do O-
        -With           rOf8r@ElOb t0 8bMOIlb.l UOrk@F8 8lldthbir                  UglgbZY8,
        a par    not    haretotore dolbgated to the Comd88ioa.                       Ho Mn-
        tlon I8 Mda in the uptlon         of tha Bill putting thb mmbbn
        of the LOgiE~tUl?b of the pub110 upOn IlotiOb that       till&    IIW
        mtter wa8 belaa      sti   by   the  Laglslatura as an ambndm~t       to
        the already exlrt     tbmrploymnt       Catxpen8ationAat.      ‘Phb aap-
        tlon la misleading and does not inrona the 8euubb?8 of thb
        LegIelature of the subjeot matter upon whlah thay are mting.
                   Thb 8pnoffloationoi the nature of the prOpO8ed
        aaendmat In our opinion rlxes the oharaoter of the amndmcat
        as on8 sseklng  no other alteratloliIn the OrIgInal lrtlole than
        to do the thin@ named. They speaItlaallyaat out that new
        Seotlons 19-r\and 19-3 nere being added. The listing o? thb
        Seotlons of ArtIole 5221-b to be aaended, tha 8pbOifiOIlthIl
Hon. Crvllle S. Carpenter, Pagb 4


of the nature of the proposbd amndaont8 and the info~atlon
that new Saotions 19-A aud 19-9 wbra baIng added was a dIs-
tlnot aismranoe that the objeot or the act wa8 a llmlted one.
The announasmenthaving been made by the Legislature,  In the
                                 to be mended In oertain
caption, that Artlole 5221-b kltle
Fmtlauleirs, no different or nw embndments oan be added, 800
'ZardCattle and Tasturs Company YE. Carpenter, 200 S. 'fi.
                                                         521,
and Aruold vs. Leonard, 273 S. 7:.800. To pernit ruoh a pro-
oedure Is, In our oplnlon, a violation of krtlale 3, Seotlon
35 ot the Constitutionof Texar,.
          It la our opinion that the aaptlon of Senate Bill
Ho. 21 Is not broad enough to aoter the new matter lnaluded
in Seotlon 8-n, Submotion (3), a8 provlded In the amendmmxt
to Ax-8101~5221-b. Ia riew of our 8nwbr to your tint      que8-
tlon, wo do not believe it nbobs8ax-y to awsrer your rrooond
qaeatIolL




ccc